Citation Nr: 1741693	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 60 percent for prostate cancer, status post laparoscopic robotic prostatectomy with residual urinary incontinence and erectile dysfunction.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1973. 

Effective October 23, 2014, the Veteran is in receipt of a total disability evaluation based on individual unemployability (TDIU).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the RO. 

In the March 2013 rating decision, the RO decreased the rating for the Veteran's prostate disability from 60 percent to 40 percent effective June 1, 2013. In a February 2015 rating decision, the RO restored the 60 percent rating for the prostate disability effective June 1, 2013. 

The Veteran testified before the undersigned in a hearing at the RO in May 2016. A hearing transcript is in the record.

In July 2016, the Board remanded the issue on appeal for further development of the record. The development requested in the remand has been completed and the case has been returned to the Board.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system.


FINDING OF FACT

The Veteran's prostate cancer residuals are manifested by a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. A renal dysfunction is not demonstrated. 


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for prostate cancer, status post laparoscopic robotic prostatectomy with residual urinary incontinence and erectile dysfunction are not met. 38 U.S.C.A. § 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115(a), 4.115(b), Diagnostic Codes 7528 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 
 
The Veteran's prostate cancer, status post laparoscopic robotic prostatectomy with residual urinary incontinence and erectile dysfunction is rated under Diagnostic Code 7528. See 38 C.F.R. § 4.115b (2016). Under Code 7528, malignant neoplasms of the genitourinary system warrant a 100 percent rating. However, a note to the code states that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

38 C.F.R. § 4.115a provides that a 60 percent rating is assigned for renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension, at least 40 percent disabling under Diagnostic Code 7101. An 80 percent rating is assigned for renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A total (100 percent) rating is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following; persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 38 C.F.R. § 4.115a.

Voiding dysfunction is rated as urine linkage, frequency, or obstructed voiding. A maximum 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 38 C.F.R. § 4.115a.

The January 2015, May 2015 and August 2016 reports of VA examination reflect that the Veteran has a voiding dysfunction due to his prostate cancer residuals that caused urine leakage requiring the use of absorbent material which must be changed more than four times per day. The Veteran has no renal dysfunction attributable to his prostate cancer residuals.

These findings are most consistent with the maximum 60 percent rating assigned. Without demonstration that the Veteran has renal dysfunction, the service-connected prostate cancer, status post laparoscopic robotic prostatectomy with residual urinary incontinence and erectile dysfunction does not meet the criteria for assignment of a rating in excess of 60 percent. Accordingly, a rating in excess of 60 percent for the service-connected prostate cancer, status post laparoscopic robotic prostatectomy with residual urinary incontinence and erectile dysfunction must be denied. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 60 percent for prostate cancer, status post laparoscopic robotic prostatectomy with residual urinary incontinence and erectile dysfunction is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


